 KANAKIS COKanakis Company,IncandCharlesD Franken-fieldCase 4-CA-12997March 24, 1989DECISION AND ORDER REMANDINGPROCEEDINGBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN, CRACRAFr, AND HIGGINSOn June 27, 1986, Administrative Law JudgeMichael 0 Miller issued the attached decision TheGeneral Counsel filed exceptions and a supportingbrief, and Kanakis Company, Inc, the Respondent,filed a brief in reply to the General Counsel's ex-ceptionsThe Respondent also filed a motion todismiss, andthe General Counsel filed an opposi-tion to the motionThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order iIn this case, the judge declined to reinstate a dismissed charge outside the 6-month limitationsperiod of Section 10(b) of the Act, finding nofraudulent concealment even though the Respond-ent's president procured the dismissal of a timelyfiled charge by giving a perjured affidavit underoath during the Board's investigationWe cannotcondone such a flagrant abuse of the Board's proc-esses by a respondent seeking to avoid liabilityunder the Act Therefore, we reverse the judge'sruling that prosecution of the complaint against theRespondent is barred by Section 10(b) of the ActThe facts are undisputed The Respondent andthe Union were parties to a collective bargainingagreement requiring the Respondent to use theUnion s hiring hall as its exclusive source for painters In November 1981, the Union referred Charg-ingPartyFrankenfield to the RespondentHeworked for the Respondent as a painter at severaljobsites until January 8, 1982, when the Respond-ent's president and owner, Pelekanakis, called himinto the office and fired him Pelekanakis toldFrankenfield thatUnionBusinessAgent Delkerhad insisted the Respondent fire Frankenfield,threatening not to refer any more painters to theRespondent unless it did so Pelekanakis suggestedthat Frankenfield call Delker and straighten out thematter'The casewas originally consolidatedwith Case 4-CB-4460 whichwas severed and remandedto theRegional Director pursuant to an unpublished Board Order datedSeptember18 1986 Accordingly the portionof the judge sOrderrelatingtoCase 4-CB-4460isno longer outstanding435On June 4, 1982, Frankenfield filed the charge inthis proceeding and gave an affidavit stating theabove factsDuring the investigation, Pelekanakismet with a Board agent and later signed a swornaffidavit,which stated that he had specific econom-ic reasons for laying off Frankenfield and deniedthat the Union had requested Frankenfield's layoffor that he had told Frankenfield it had 2 On July19,1982, the Regional Director dismissed thecharge for lack of evidenceIn 1985, UnionBusinessAgent Delker was triedand convicted in a United States district court ofmultiple criminal charges involving extortion andfraudThe Respondent's president, Pelekanakis,testifiedat the trial about various times whenDelker had extorted money from him During histestimony,Pelekanakis stated under oath thatDelker had insisted he fire Frankenfield and con-fessed that he had lied about this incident in his af-fidavit to the BoardWhen Frankenfield learned ofthis testimony from a February 22, 1985 newspaperarticle,he requested the Board to reopen thischargeOn April 17, 1985, the Regional Directorreopened the charge for further investigation, onNovember 13, 1985, he revoked the earlier dismissal letter, and on November 27, 1985, he issued thiscomplaintAt the trial on this complaint, Pelekanakis testi-fied that during the first week of January 1982none of his painters showed up for work exceptFrankenfieldHe testified that,when he askedDelker why, Delker said the problem was Fran-kenfield and told him to fire Frankenfield Accord-ing to Pelekanakis, Delker also threatened that,unless he fired Frankenfield, the Union would notrefer any more painters to him and the health andsafety of his family and business would be in jeop-ardy Pelekanakis corroborated Frankenfield's testi-mony about their conversation on the day Franken-fieldwas fired and admitted he had no other reasonfor terminating FrankenfieldFinally,Pelekanakistestified that he had denied all this in his Board af-fidavit because Delker had told him not to impli-cate the Union and that he had shown his affidavittoDelker before signing and returning it to theBoardThe judge found the complaint in this case wasbarred by Section 10(b) because there had been nofraudulent concealment of the operative facts fromthe Charging Party, even though the Respondenthad presented perjured evidence to the GeneralCounsel to induce dismissal of the charge The2On brief the General Counsel represents that duringthis investigation Delker also denied requesting the Respondent to terminate Frankenfield293 NLRB No 50 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDjudge interpreted statements inDucaneHeatingCorp 3andWinerMotors,4describing examples ofspecialcircumstanceswhere the 10(b) periodwould be tolled, such as fraudulent concealmentfrom a charging party, to require dismissal of thecomplaint SNeitherDucanenorWinerMotors,however, involved fraudulent concealment Thus,the references to fraud on a charging party in thosedecisionswere clearly dictaFurther,beforeDucaneissued the Board had interpreted the Act asallowing the General Counsel `virtually unlimited"discretion to reinstate dismissed charges outside the10(b) period,6 so there was no reason for earliercases to discuss the fraudulent concealment exception as it applied to the General Counsel The onlyreference inDucaneitself even arguably limitingthe fraudulent concealment exception to a chargingparty is containedin languagelifted virtually un-changed fromWiner Motors,and this limitation isnot repeated when fraudulent concealment is dis-cussed later in theDucanedecisionCourts that have considered special circum-stances alleged to warrant tolling the 10(b) periodhave not specifically limited the fraudulent concealment exception to a charging party 7 One courthas applied the fraudulent concealment analysis toa Regional Director's decision to solicit withdrawalof a charge, indicating that, if proven, fraud againsttheGeneral Counsel could toll the 10(b) period 8There is no question that the Respondent hereperpetrated a fraud against the General Counsel bygiving perjured evidence during the investigationwith the intent of inducing the General Counsel todismiss the charge This fraud was carried out bythe Respondents highest official and involved thecentral operative facts being investigated Further,the Respondents fraud succeeded in accomplishingitsgoal-the dismissal of the charge here 9 Such3 273 NLRB 1389 1390-1391 (1985) enfd mem 785F 2d 304 (4th Cir1986)The judge twice inadvertentlyreferred toDucaneHeating CorpasDucane Motors4 265 NLRB 1457 1459 (1982)5Member Cracraftagrees that fraudulent concealment is a special circumstancethatwarrants tolling the 10(b) limitations period but she doesnot pass on the statements inDucaneandWinerMotorsimplying thatfraudulent concealment is the only such exception8 SeeDucanesupra at 1391citingCalifornia Pacific Signs233 NLRB450 (1977)7 See e gNLRBvBurgess Construction596 F 2d 378 (9th Cir 1979)certdenied444 U S 940 (1979) speaking only generally of fraudulentconcealmentfrom a party8 InNLRBvSilverBakery351 F 2d 37 (1st Cir 1965) the First Circuitnoted thatthe Regional Directors decision to recommendwithdrawalwas basedon theRegion s inadequate investigation but that the respondentshad in no way contributedto the regionaldirectorsmistakeId at 38 The court therefore refused toreinstatethe withdrawn chargeoutsidethe 10(b) period finding thatthe Boardcould not relyuponany misrepresentationmisconduct or even silentbad faith on the part ofrespondentswhichmight have created an estoppelas none had beenshown Id at 399 Contraryto the suggestion of our dissenting colleague theGeneralCounsels originaldecision to dismiss the charge in this case was notconduct demonstrates a contempt for the Board'sprocesses that cannot be condoned Refusing to tollthe 10(b) period here would simply allow the Re-spondent to profit from its perjury and misconductindeceiving the Board and encourage others tosimilarly abuse the Board's processes Further, weare unwilling to penalizethe Charging Party by de-priving him of any remedy in this situation wherehe has complied with the procedural requirementsfor filing a charge and then supported it with evi-dence that makes out a violation 10We cannot accept that resultWe do not permitparties to profit from perjured testimony at hear-ingsInstead,we reopen the record to receivenewly discovered evidence showing perjury as to amaterial fact 11We should do no less herebasedsolely on a credibilitydeterminationNot only didthe Respondentspecifically deny the Charging Party s versionof the termination interview thus creatinga credibility conflict withthe ChargingParty s evidence butthe Respondentalso setforth detailedeconomic reasons forlaying offthe Charging Party in its false swornstatementAs so aptlystated by our dissentingcolleague byswearing to these false economicreasons the Respondentthusoffered to the GeneralCounsel a nondiscrimmatorybusinessreason foritsactionagainstthe Charging PartyEvenif the General Counsel had credited the Charging Party s versionof the termination interview(or simply left the credibilitydeterminationfor a hearingas suggested by our dissenting colleague)underWrightLine251NLRB 1083 (1980) enfd 662 F 2d 899 (1st Cir 1981) certdenied 455 U S 989 (1982) this stillleft the questionof whether the Respondentwould have laid off theChargingParty regardlessof its illegalmotive as expressed during the terminationinterview The General Counselmay wellhavedecided in reliance on the false economic reasons setforth in the Respondentsperjured affidavit that the Charging Partywouldhave beenlaid off foreconomic reasons evenin the absence of theRespondents illegal motiveThereforethe Respondents perjury certainly did concealoperativefacts from the General Counsel theabsence ofany legitimateeconomic reasons for the Charging Party s layoff Tracking our dissenting colleagues test for fraudulent concealment the Respondentproffered to the General Counsel false evidence about the economic justificationfor its layoff(evidence to which the Charging Partywas not privy)that seemed inherentlytrustworthythatwas not contradicted by any otherevidence and that dispelled any reasonablebasis forproceeding against itThis was fraudulentconcealmentOur dissenting colleagues partial reliance onone provision of Sec10060 of the CasehandlingManual is misplaced because asnoted abovethe Respondent submittedother evidencein additionto the flatdenial ofthe statement attributed to PelekanakisNor do we haveaccess to all theevidenceadduced in the investigation and consideredby theRegionalDirectorRegional Directors are charged to consider all the evidence adduced in the investigation in making their decision Indeed the sentenceimmediately preceding that quoted fromSec 10060 byour dissenting colleague statesThe best indicationsof truthfulness lie in theprobabilitiesinherent in a givenstory (as opposed to another story)viewed in thelight of theentirepatternofavailable evidence(Emphasis in original )Because experience indicates thatCasehandlingManualSec 10060 applied in its entiretyhas served this statutewellwe see no purpose insecond guessing the exercise of prosecutorial discretion in circumstanceswhere admittedly perjuredtestimony was givenby a respondent as partof its defense10 Our dissenting colleague points out that the Boards investigativeprocesses can beprotectedby prosecution of Pelekanakisunder 18 U S C§ 1001 formaking false statements to the Board in the courseof its invesligation of this matterHowever prosecution and even imprisonment ofPelekanakiswould be of little comfort to the unlawfully dischargedCharging Party in thiscasewho under our dissenting colleagues viewwould be effectively stripped ofhis recourseto theBoard s remedialprocesses by Pelekanakisperjuryii Inland ContainerCorp273 NLRB 1856 1857 (1985) 274 NLRB887 (1985) 275 NLRB 378 (1985)ElectricalWorkers IUE Local 745Continued KANAKIS COThe reinstatement of this charge does not offendthe purpose of Section 10(b), which is to protectrespondents from the litigation of stale claimsIndeed, here the Respondent's main witness hadpreserved his recollection by testifying about theevents involved only a year before the trial in thiscaseNowhere in the legislative history of Section10(b) is there any support for the proposition that acharged party may perjure itself during the investi-gation of an unfair labor practice charge and then,on discovery by the General Counsel of that per-jured testimony, successfully invoke the affirmativedefense of Section 10(b)We find that the Respondent's fraud here tolledthe 10(b) periodAccordingly,we shall reinstatethe dismissed charge and remand the case to thejudge for a decision on the merits 12ORDERIt is ordered that this proceeding is remanded tothe administrative law judge for further action con-sistentwith the aboveIT IS FURTHER ORDERED that the judge shall pre-pare and serve on the parties a supplemental decision containing such resolutions, findings, conclusions,and recommendations as found necessaryconsistent with this remand Copies of the supple-mental decision shall be served on all parties, afterwhich the provisions of Section 102 46 of theBoard's Rules and Regulations shall be applicableCHAIRMAN STEPHENS, dissentingThis case presents the important and apparentlynovel question of whether the General Counselmay invoke the equitable doctrine of fraudulentconcealment to toll the running of the limitationsperiod under Section 10(b) despite the fact that thecharging party was on notice of unlawful conductsuch that the latter would not otherwise be able toavail himself of the tolling ruleMy colleagues conelude that the General Counsel is entitled to havethe limitations period tolled where, as here, the Regional Director decides not to issue a complaint onthe basis of a false statement (contradictory to thecharging party's) provided to the Board by the re-spondent during an investigation of a charge Al-though this result has a certain equitable appeal, inthe sense it prevents a wrongdoer from benefitingfrom its own dissembling, I believe that today's de(McGraw Edison)268 NLRB 308 (1983)enfd759 F 2d 533 (6th Cir1985)See alsoAutoWorkers Local 259 (Atherton Cadillac)276 NLRB276 (1985)12 TheRespondent contends in its motion that the complaint should bedismissed because of a release signed by Charging Party Frankenfield in acivilaction in which the Respondent was a defendant The GeneralCounsel filed an opposition to this motion As this case is being remandedto the judge the judge shall consider the Respondents motion and theGeneral Counsel s opposition on remand437cision extends the doctrine of fraudulent concealment to an unprecedented, and in my view unwarranted, extentAccordingly, I dissent from the refusal to dismiss the complaintIOn January 8, 1982, the Respondent's president,Pelekanakis, terminated Charles Frankenfield, theCharging Party, who had been employed as apainterWith remarkable candor, Pelekanakis explained to Frankenfield that he was forced to dothis at the behest of the Union's business agent,who evidently harbored some personal animosityagainst this employee and who had refused to referother painters to the Employer as long as it re-tainedFrankenfieldCoupled with the dischargeitself,Pelekanakis'statementstoFrankenfield,which were essentially admissions against interest,clearly put the latter on notice as to facts that com-menced the running of the limitations period underSection 10(b)Unquestionably, if Frankenfield hadwaited more than 6 months beyond January 8 tofilewith the Board a charge alleging a discrimina-torydischargeunderSections8(a)(3)and8(b)(1)(A) and (2), the General Counsel wouldhave been barred fromissuing acomplaintCon-versely, on the filing of a timely charge, the Gene-alCounsel could have issued a complaint and pro-ceeded to hearing Had an administrative law judgecredited Frankenfield's testimony of what he wastold by Pelekanakis, the evidence would have beensufficient to support a violation of the Act iAs it happened, Frankenfield did file a timelycharge Following routine procedure,2 the RegionalOffice commenced an investigation of the allegations, including an interview with Pelekanakis Henot only agreed to the interview, but also submitted a sworn statement that Frankenfield was termi-nated because of lack of work This explanation, ofcourse, flatly contradicted the latter's account ofPelekanakis' previous admissions to himFaced with this conflicting evidence, the Region-alDirector on July 19, 1982, opted, within his stat-utory discretion, not to prosecute the case 3 How-'CfPropertyResourcesCorp Y NLRB863 F 2d 964 (D C Cir 1988)enfg 285 NLRB 1105 (1987) (Board was entitled to rely on circumstantealevidence of discriminatory layoffs as against respondent employersmere assertion that it had lawful business reasons for such layoffs)2 Board s Statements of Procedure Sec 101 4 See also NLRB CasehandlingManual (Part One) Unfair Labor Practice Proceedings Secs10050-100643In this regard it is noteworthy that the Casehandling Manual whichof course does not purport to be a statement of law but is intended as aguide of practice and procedurefor theRegional Offices states at Sec10060(emphasis in the original)In the infrequent case inwhich (1) applyingall relevantprinciplesthe Region is unable to resolve credibility and (2) the resolution ofthe conflictmeans thedifferencebetween dismissal and issuance ofcomplainta complaint should be issued 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDever, in 1985 Frankenfield brought to the RegionalOffice's attention the fact that Pelekanakis, in anunrelated, criminal action against the Union's busi-ness agent, had just admitted that 3 years before hehad given false statements to the Board regardingFrankenfield'sdischargeThe Regional Officeeventually revoked its earlier dismissal letter andissued the complaint on which this case was triedThe administrative law judge, however, on thebasis of 10(b), recommended dismissal of the com-plaintIICongress added Section 10(b) to the Act in 1947for a twofold purpose-"to bar litigation over pastevents `after records have been destroyed, wit-nesses have gone elsewhere, and recollections ofthe events in question have become dim and confused,'H R Rep No 245, 80th Cong , 1st Sess , p40, and of course to stabilize existing bargaining re-lationships "4 Just as the first reason enhances theintegrityof the factfinding process, the secondground serves an equally important purpose of establishing a sense of repose over disputes amongemployers, employees, and unions Because, in themain, employment as well as bargaining relationships tend to be ongoing, Section 10(b) reflects apolicy judgment that it is better for these relationships (and for industrial peace in general) to bringthe disputes to a head in fairly short order ratherthan to have an extended period in which to vindicate a statutory right 5Opponents of the amendment complained thatthe relatively short period of 6 months would "encourage employer unfair labor practices of a kindwhich cannot be readily detected,"6 such as sur-veillance and espionage, and, indeed, no specificexceptionswere included in the statute to coversuch situationsYet, in keeping with what thecourts have done with respect to other unrestrictedlimitations statutes, the Board encountered littledifficulty in engrafting onto 10(b) a tolling princi-ple that takes into account a charging party's lackof knowledge as to facts constituting a violation 7This is true especially where the charging party'signorance can be traced to either the respondent'sprevarication or its mute concealment of relevantinformation 8 Significantly, the common thread4MachinistsLocal 1424 (Bryan Mfg) v NLRB362US 411 419(1960) (footnote omitted)SeeUnited Parcel Service vMitchell451 U S 56 70-71 fn 7 (1981)(Stewart Jconcurring in judgment)quotedin partinDelCostello vTeamsters462 US 151 171 (1983)6H R RepNo 245 80th Cong1st Sess 90(1947) (minority views)7Danzansky GoldbergMemorialChapels264 NLRB 840 843 (1982)and cases cited therein8 SeeACF Industries231 NLRB 83 90-91 (1977) enfd 592 F 2d 422430-431 (8th Cir 1979)running through the reported case law is that it isthe knowledge (or the lack thereof) of thechargingparty,not that of the General Counsel, that triggersthe running and the tolling of the statute 9Given Frankenfield's knowledge of the relevantfacts here, which did prompt him to file a timelycharge with the Board, our decisions provide nobasis on which to toll Section 10(b) Because theRegionalDirector, as the agent of the GeneralCounsel, decided to dismiss the charge, notwithstanding that his decision was based on an errone-ous resolution of the conflicting testimonial evi-dence, the judge correctly readWiner Motors10assupporting a dismissal of the complaintIIIAs our institutional experience well confirms, un-lawful discharge cases are frequently the mostproblematic for the Board, as well as the GeneralCounsel, because their resolution most often turnson whether to believe the charging party's allega-tion of animus or the respondent's assertion of anondiscriminatory, business justificationThe RegionalOffices,which ably process literally thou-sands of charges each year within administrativelyprescribed time guidelines, are expected to resolvethese factual conflicts and, to do this, the field investigators must make judgments based on an arrayof factors, including demeanor 11Yet a critical fact remains that it is the Boardthat Congress designated as the ul*imate arbiter ofnot only questions of law but also questions of factThe 1947 amendments are most commonly remembered for restructuring the Agency so that the Judicial role of the Board was enhanced while the in-dependent office of the General Counsel was cre-ated to fulfill the prosecutorial roleUnder thisscheme, if the twin purposes of the limitationsperiod-encouraging the prompt filing of claimsand providing final repose against not only outdat-ed but also disposed-of claims-are to be achieved,then doubtful cases like the instant one should besubmitted to the Board for determinationHerethere was a reasonable basis for believing that a co-lorable claim existed against the Respondent OnlyThe doctrine of fraudulent concealment does not grant the aggrievedparty a license to be oblivious As a principle designed to do equity itmust necessarily take into account the actions and inaction of the aggrieved party Thus the tolling effect of the concealment ceases wherethe aggrieved party either actually discovers or by reasonable diligencecould have discovered a factual basis for filing a charge SeeACF Industries vNLRBsupra 592 F 2d at 430-431 and cases cited therein9 The rare occasion on which fraud practiced on the General Counselafter the filing of a charge might toll the limitations period is discussedinfra10 265 NLRB 1457 (1982)11 See NLRB Casehandling Manual (Part One) Unfair Labor PracticeProceedings Sec 10060 KANAKIS COinthe crucible of an administrative hearing, whereevidenceisexamined and cross-examined before aneutral factfinder, is the truthmost likely toemerge 12Moreover, it should be noted that Section 10(b)itself is structured in such a way as to give theGeneral Counsel every opportunity to make a thor-ough investigation before disposing of the chargeOnly the filing and service of the charge are sub-ject to the 6 month limitation 13 Thus, the GeneralCounsel does not confront a statutory deadline thatmight on occasion pose the dilemma of beingforced to cut short an investigation and make aprecipitous decision not to file a complaint In sucha situation the Board might well be justified inadopting a more lenient standard of equitable toll-ing 14 But given the opportunity of wide investiga-tion, it seems not only fair, but also in keeping withthe finality afforded by a limitations statute, that incases like this one, once an investigation is completed, an evaluation of the evidence is made, andthe case is closed, the General Counsel should notbe allowed so easily to revisit the matterThe effect of today's holding on such cases, Ifear, is to provide the Regional Office essentiallyan open-ended option of reassessing its previouscredibility determinations It will now be able todismiss a case where it feels that its ability tomount a successful case against a respondent is impaired by relatively weak, testimonial evidence,safe in the knowledge that it can resurrect the caseshould it uncover evidence of culpability not previ-ously admitted by the respondent on investigationIn my view, however, the fraudulent concealmentrulewas never intended to provide a second bitebecause the General Counsel initially believed thewrong witnessIVThe majority develops two justifications for re-suscitating this case I find neither especially per-suasive12 See Sec 10(b)which providesin pertinent part that such a proceeding shall so far aspracticable be conductedin accordance with therules of evidenceapplicable in the district courts of the United States13 The statuteof limitations as passedby theHouse of Representativesin theTaft Hartleylegislation had contained a 6 month limit on the issuance of a complaint as well as a 6-month limiton the filing of the chargeH R ReptNo 245 80th Cong1stSess40 (1947) reprinted in I LegHist331 (LMRA) However the Houseand Senateconfereesagreed toeliminate the former limitationH R Rept No 510 80th Cong 1st Sess53 (1947) reprinted in I Leg Hist at 55714 CfEEOC Y Gladieux Refinery631 F Supp 927 935-936 (N DInd 1986) (inAge Discrimination in EmploymentAct case in whichcomplaint must befiledwithinprescribed limit theEEOC canobtain ajudicial order tolling the statute where in the course of investigation theagency issued to the employer a valid subpoena duces tecum with whichthe employerhas refused to comply)A439My colleagues make a preliminary point that isnot so much a legal argument as an observationthat the applicable Board and court precedents-inparticular,DucaneHeatingCorp,15WinerMotors,18NLRB v Burgess Construction, 17andNLRB v Silver Bakery,' 8-donot foreclose theresult here because they do "not specifically [limit]the fraudulent concealment exception to a chargingparty "With all respect, I think my colleagues givethese precedents short shrift It is true that thecourt inSilver Bakeryacknowledged the possibilityof reinstating, after the 10(b) period, charges thatwere dismissed as a result of a respondent's "mis-representation,misconduct,or even silent badfaith "19 But that case cannot be viewed as leavingthe door ajar for the majority's position todayGiven the facts ofSilver Bakery,the court simplyhad no occasion to define the parameters of thefraudulent concealment doctrineFurther, contrary to the majority's description,the court's opinion inBurgess Constructiondid notspeak "only generally" on the subject of fraudulentconcealment InBurgess,the court upheld theBoard's finding that the statute had been tolleduntil thecharging partyunion discovered the evi-dence of the respondent employer's unlawful con-duct,which the employer had deliberately with-held from the union The court said "If the Unionactually knew, or by the exercise of due diligenceshould have known about the alleged unfair laborpractice, the statute would not be tolled "20 Theopinion, like other Board precedent cited above, isdevoid of any qualifying principle that would war-rant the disregard of a charging party's knowledgein a case such as this oneFinally, the majoritydismissesas dicta the dis-cussions of fraudulent concealment inDucane Heat-ingandWinerMotors,even as they relate to acharging partyHowever, I would submit that theanalysis of the rule in both cases was neither gratuitous nor fundamentally flawed In both cases, theGeneral Counsel had argued that "newly discov-ered evidence," which called into question the RegionalDirector's initial view of the facts at thetime of the charge withdrawal(Winer)and chargedismissal(Ducane),justified reviving the mattersbeyond the 10(b) penod The Board disagreed inWiner,holding that the failure of the respondent toi5 273 NLRB 1389 (1985) enfd mem 785 F 2d 304 (4th Cir 1986)19 265 NLRB 1457 (1982)i 596 F 2d 378 (9th Cir 1979)18 351F 2d 37 (1st Cir 1965)19 351 F 2d at 3920 596 F 2d at 383 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconfess to a violation during the original investiga-tioncould not overcome the charging partiesknowledge of the relevant facts surrounding theirlayoffs, in short, the respondent's statements to theBoard agents during their investigation did notconstitute fraud as traditionally understood Simi-larly, inDucane,the Board held that the Region'sbare assertion of the discovery of new evidence,the substance of which was never proffered to theadministrative law judge, was insufficient to sustainthe General Counsel's burden of proving how op-erative facts germane to the alleged violation wereconcealed from the Regional Office 21It is true that, unlikeDucane Heating,the GeneralCounsel here has disclosed to the Board whatwas "newly discovered"-Pelekanakis' admissionmade during the 1985 criminal proceeding Yet, thesubstance of his admission was not really new in-formationMoreover, the General Counsel fails tocome to grips with the clear implications ofWinerMotorsFor inWiner,just as in this case, the respondent offered to the General Counsel a nondiscriminatory business reason for its action againstthe charging parties, that the General Counsel sub-sequently decided that the asserted reason might bepretextualwas not sufficient to toll 10(b)Neithershould it be sufficient in this case, which is lesscompelling for the General Counsel in light of Pelekanakis' earlier and open disclosure to Franken-field of the real reason for terminating himBBecause, as the foregoing discussion shows, themost directly relevant case law offers no supportfor overturning the dismissal of the complaint, mycolleagues advance a second line of argument thatispredicated on analogizing this case to cases inwhich, after decision, the record is reopened ondiscovery that testimony was perjuredA similarargument might also be made that a refusal to rein-state the case here would be inconsistent withBoard precedents holding that the discovery offraud or perjury will support reopening settlementagreementsIn the abstract, there is something to be said forcultivating logical consistency in our law It is cer-tainly consonant with notions of fairness and even-handednessMoreover, at first blush it seems tomake little sense that the Board's ability to respondto the discovery of fraud or perjury should turn onthe particular stage at which the dissembling occurred, whether it be at the charge stage, during ahearing, or in conjunction with a settlement How-ever, I do not believe that Congress has given the21 273 NLRB at 1390 1391Board unrestricted latitude to synchronize thegrounds for tolling Section 10(b) with those forgranting a new trial or setting aside a settlementWith respect to the conduct of our administrativehearings, the Act grants the Board unquestionablybroad discretion to reopen a matter 22Similarly, although there is nothing in the statutethat speaks directly to the issue, the Supreme Courtlong ago confirmed inWallace Corp v NLRB 23the broad authority of the Board to set aside a set-tlement agreement where the respondent fails tocomply with its terms Thus,Norris Concrete Materials24isbut a variation of that rule, fortified bythe additionalrationalethat,where a party havingno intent to comply with it enters into a settlementagreement that disposes of a complaint, the misrep-resentation is sufficient not only to nullify theagreementbut also to toll the running of Section10(b) 25 That the Board inNorrisalso indicatedthat itwould not countenance the respondent's`contempt for the Board and its processes," whichasmy colleagues suggest mayin a senseaptly describe Pelekanakis' earlier statements to the Boardinvestigators here, should not be disassociated fromthe Board's overriding concern for protecting theefficacy of settlementsin Board litigationIn contrast, as shown above in part II, Congressspoke quite directly on the timeliness of chargesAnd although the Supreme Court inBryanMfg,362 U S at 429 fn 19, did reserve on the issue offraudulent concealment in the context of Section10(b), the Court's opinion is nevertheless instructiveThe question inBryanwas whether the Boardcould entertain beyond the 10(b) period a chargeagainst an illegal bargaining agreementwith a mi-nonty union It was urged to the Court that thepublic character of the statutory right being vindi-cated (employee self-determination) outweighed thecompeting interest of barring stale claims and thatthe theory of a continuing violation thus could beadopted to circumscribe Section 10(b) The Court,however, disagreed, observing that the accommo-dation between these competing factors has alreadybeen made by Congress "26 In makingthat accom-22 Sec 10(d) providesUntil the recordin a case shallhavebeen filedin a court as hereinafterprovidedthe Boardmay at anytime upon reasonable noticeand in such manner as it shalldeem proper modify or setasidein whole or in part any finding ororder made or issuedby itSeealso Sec 10(e) whichauthorizesthe courtto grant leaveto a party toadduce further evidence before theBoard on a showingthat such evidence is material and there were reasonable groundsfor the failure to introduce such evidence earlier22 323 US 248 (1944)24 282 NLRB 289 (1986)25 CfOtt VMidland Ross Corp600 F 2d 24 32 (6th Cir 1979) (misrepresentation in connection with negotiationof consultationagreementthat purportedto settle age discrimination claim renders agreement voidable and may also toll the statuteof limitationsuntil defraudedparty discovers orshould havediscoveredmisrepresentation)26362US at 428 KANAKIS COmodation, Congress was not leaving the Board's investigatoryprocesses totallywithout protectionagainst perjury and other fraud Although Section10(b)may require that the Board give repose toFrankenfield's discrimination claim, protection oftheBoard s investigatoryprocessesmay beachieved by pursuing a course established by Con-gress-recommending criminal prosecution of Pelekanakis under 18 U S C § 100127 27CDespite mydisagreementwith the majority, I amnot unmindful of the origins of the fraudulent concealment doctrineAs a creature of equity, it doesnot lend itself to broad pronouncements Rather, itsapplicationmust turnon the unique facts of a givencase 28Ido not rule out the possibility that theremay be cases in which the General Counsel shouldbe allowed to toll Section 10(b) where a fraud isperpetrated on her office For example, a differentcase may be presented where the respondent prof-fers to the General Counsel false evidence (towhich the charging party has not been privy) thatseemsinherently trustworthy, that is not contra-dicted by any other evidence known to the GeneralCounsel or the charging party,29 and that dispels27 This provisionwas the basisfor theprosecution of a witness whogave false testimony in a BoardproceedingUSvKrause 507 F 2d 113(5th Cir 1975)28 CfBowen v City of New York476 U S 467 479-481(1986) (equitable tolling oflimitationsperiod upheldas consistent with congressionalintent andcalled for by the facts ofthe case )29 Additionalfacts however may come to theattentionof the GeneralCounsel thatwould prompt a person in the exercise of reasonable dillgence to pursue a further investigationwhich ifdonewouldlikely uncoveradditional evidencethat discreditsthe respondents defense Thisobviouslywould weigh against tolling the statuteMy colleagues suggest that this case does fall within the hypotheticalexception described in the accompanying text in that supposedly morethan questions of the credibilityoftestimonywere involvedin the originalinvestigation of the charge in the present case However neither the positionof the General Counsel nor the record supportsthis counterargument Firstthe General Counselargues simplythatPelekanakis engagedin fraudulent concealmentby profferingperjured testimony about his reasons for layingoff FrankenfieldThe General Counselhad believed Pelekanakis statementthat the layoffwas for economic reasons rather thanthe result of union pressure The Respondents defense thus resembledthose found in many of our 8(a)(3) cases in which complaints have issuedIn some cases after a hearingan employersclaims are believed inothersthey arerejectedas pretext and hencetheWrightLine defensefallsIdo notregard a respondents bare assertion of such claims at theinvestigatorystage of a proceeding to be fraudulent concealment asthat conceptisgenerally understood regardlessof whetheran administrative law judge subsequently discredits the claims when the witnessestestifyA more apt viewof an employer s uncorroborated testimonial defensemay be found in the recentcase ofProperty Resources Corp vNLRB863 F 2d 964 (D C Cir 1988)inwhich the question was whether union employees were laid offfor lawfuleconomic reasons or for unlawful retaliation in response to a disputeoverwage increasesThe courtobserved (863 F 2d at 968)That an employer testifiesthat it had business reasons for layingoff union members during aheadto headclash withthe union is notcreditable in itself Itwouldbe a rare hearing before the NationalLaborRelations Boardinwhichan employer did not make such aclaimTo establishthat it would havelaid offthe painters even if theunion hadbacked downand renegotiated the increasesTnboro [the441any reasonable basis for proceeding against the re-spondent 30 The resolution of this hypothetical, ofcourse,must await a future concrete case It isenough to conclude that, on the facts of the instantcase, I do not believe the General Counsel hasmade a compelling case for equitable relief fromSection 10(b)employer] needed to assemble more than bare assertions or evenplausible reasoning it had to furnish proof This it failed to do Thusthe evidence relied on by the Board while circumstantial is suffident[to sustain the violation]Likewisethe Respondent here apparently did not offer adequate proofto the General Counsel or at least none of which the Board is aware forasmy colleagues concedewe[do not] have access to all of the evidence adduced in the investigation and consideredby theRegional DirectorIn short the General Counsel who has the burden in seeking toavoid the 10(b) defense simply has not made a convincing case either legaily or factually30 See Equal Access to Justice Act 5 US C § 504 (Supp IV 1986)which allows reasonable attorney fees and costs to be assessed against theBoard for the General Counsels prosecution of cases that are without asubstantial justification in law and in fact By the same token it wouldnot be appropriate to assessEAJAfees and costs on behalf of a respondent where the General Counsels case falls simply because the administrative law judge discredited the prosecution witnesses whom the GeneralCounsel previously had reason to believeMargaret M McGovern Esqfor the General CounselCharles E Shoemaker Jr Esq,of Allentown, Pennsylvania, for the Respondent CompanyStephen C Richman Esq (Markowitz and Richman)ofPhiladelphia, Pennsylvania for the Respondent UnionDECISIONSTATEMENT OF THE CASEMICHAEL 0 MILLER, Adminstrative Law Judge Thiscase was heard on 31 March 1986 in Bethlehem Pennsylvania based on unfair labor practice charges filed byCharles D Frankenfield an individual on 4 June 1982and a consolidated complaint issued by the Regional Director of Region 4 of the National Labor RelationsBoard (the Board) on 27 November 1985 The consoledated complaint alleges that International Brotherhoodof Painters Allied Trades Local 1269 (the Union orLocal 1269) violated Section 8(b)(1)(A) and (2) of theNational Labor Relations Act (the Act) by causing andattempting to cause Kanakis Company, Inc (the Employer or Kanakis) to discriminate against its employeesin violation of Section 8(a)(3) of the Act It further alleges that Respondent Employer discriminatorily discharged Frankenfield in violation of Section 8(a)(3) and(1) of the Act Respondents timely filed answers denythe commission of any unfair labor practicesAll parties were afforded full opportunity to appear, toexamine and cross examine witnesses and to argueorallyBriefs,which have been carefully considered,were filed on behalf of the General Counsel and the Respondents 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBased on the entire record, i including my observationof the witnesses and their demeanor, I make the followingFINDINGS OF FACTIEMPLOYERS BUSINESSAND THE UNIONS LABORORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWThe complaint alleges,andRespondentEmployeradmits,that the Employer is a Pennsylvania corporationwhich is engaged in commercial and industrial paintingwith its principal place of business located inAllentown,Pennsylvania It is further alleged and admitted that,during the past year,in the course and conduct of itsbusiness, the Employer performed services outside theCommonwealth of Pennsylvania which were valued inexcessof $50,000 I find and conclude that RespondentEmployer is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and(7) of the ActThe complaint alleges, Respondents admits and I findand conclude that Respondent Union is a labor organization within the meaning of Section2(5) of the ActIITHE UNFAIR LABOR PRACTICESA Facts1Frankenfield's employment and dischargeSince 1981, Respondent Employer has been signatoryto a collectivebargaining agreementwith the Unionwhich establishes the Union as the Employers exclusivesource of painters Charles Frankenfield is a painter andhad been a member of the Union for more than two decades In November 1981, the Union referred Frankenfield to, and he began his employment with the EmployerHe worked on three different jobsites in late December 1981 and the first week of January 1982, he was aworking foreman on Kanakis Fairmont Village jobsiteAt various time the Employer had between two andsixpainters on the Fairmont Village job In the firstweek in January 1982 however he found that his painters were failing to show up for work By the end of thatweek, the only painter reporting for work was FrankenfieldIn order to find out what the problem was Emmanuel Felekanakis, the Employers president calledRobert Delker, the Union s business agent, who ran itshiring hallDelker came out to the Employers officeand Pelekanakis asked Delker why the painters were notshowing up Delker told him, The problem was FrankenfieldExplaining to Pelekanakis that Frankenfieldand his son had vandalized Delker s truck 2 Delker referred to Frankenfield as a no good son of a bitch" andtold Pelekanakis to fire him Unless he did so Delkersaid, the Employer would get no painters FurtherDelker threatened that unless Pelekanakis complied, hisiThe GeneralCounsels unopposedmotion to correct thetranscript isgrantedand made apart of the record2 There wasno evidenceother thanthis hearsay statementthat suchan acthad occurredhealth and the safety of his family and his business werein jeopardyOn 8 January 1982, Frankenfield went to the Employer s office where Pelekanakis told him that he was beinglet go, that Delker had insisted that he be fired Pelekanakis repeated Delker's threat that the Employer wouldget no other painters unless it fired Frankenfield Pelekanakis suggested that Frankenfield callDelker andstraighten the matter outAfter being told that he wasdischarged,Frankenfield told Pelekanakis that he hadplans to run against Delker for the business agent's job innextMay s election 3 Pelekanakis admitted to Frankenfield s son that he fired Frankenfield on Delker s insistenceAt hearing, Pelekanakis also admitted that he hadno other reason, as of 8 January 1982, to terminate Frankenfield 4Over the next few weeks, Frankenfield returned regularly to the Employer, seeking reemployment He alsotried to talk with Delker Both efforts were unsuccessful2Charges filed, dismissed, and reopenedFrankenfield filed the instant unfair labor practicecharges in June 1982 and supported his charges with thesame evidence which he gave in this hearing In thecourse of the investigation, a Board agent interviewedand took an affidavit from Pelekanakis Pelekanakis,however, had spoken first with Delker and had been toldby Delker not to implicate the Union in Frankenfield sdischarge Pelekanakis even showed Delker his affidavitbefore signing and returning it to the Board In that affidavit, Pelekanakis falsely denied that the Union had refused to furnish painters because of Frankenfield thatDelker had requested him to lay Frankenfield off, thatthe Union had anything to do with Frankenfield s termination, or that he told Frankenfield that he had been laidoff on Delker's request He asserted economic reason forFrankenfield's layoffOn 19 July 1982 the Regional Director dismissedFrankenfield s unfair labor practice charges for lack ofevidenceIn 1985Delker was tried in United States districtcourt on multiple criminal charges including racketeering, extortion, conspiracy and fraud In the course ofthat trialPelekanakis testified that he had fired Frankenfield on Delker s insistence and admitted that he had liedin his NLRB affidavit This evidence came to Frankenfield's attention via a newspaper article dated 22 February 1985 On 17 April 1985 the Regional Director reopened Frankenfield s charges for further investigations,on 13 November 1985, he revoked the 19 July 1982 dismissal letter and on 27 November 1985 he issued theconsolidated complaint 53 Frankenfield had told some other painters about these plans whileworking on another jobsite before he started to work for Kanakis Hehad taken no formal steps toward this end and there was no evidence establishing that either Delker or Pelekanakis knew of his intentions beforethe discharge*Whether or when Frankenfield would have been laid off for lack ofwork had he not been discharged on 8 January 1982 is a complianceissuesOn 29 April 1985 Delker was found quilty of the criminal chargesand sentenced to 35 years in prison He was still in Federal custody atthe time of this trial KANAKIS COB Analysis and ConclusionsISection 10(b)(a)The EmployerRespondent Employer, citingDucane Heating Corp,273 NLRB 1389 (1985), argues that the complaint againstitmust be dismissed pursuant to Section 10(b) of the ActThis statutory limitations period, it asserts, begins to runwhen the charging party knows or should have knownof the basis for his charge In this case, that knowledgeexisted from the time Pelekanakis told Frankenfield thereason for his discharge The General Counsel, similarlycitingDucane Heating,argues that the Respondentsfraudulent concealment of the operative facts bars operation of the limitations periodInDucane Heating,the Board reversedCalifornia Pacific Signs,233 NLRB 450 (1977), andWiner Motors,265NLRB 1457 (1982), to the extent that they were inconsistent withDucane Motors"and heldA dismissed charge may not be reinstated outsidethe 6 month limitations period of Section 10(b)absent special circumstances in which a respondentfradulently conceals the operative facts underlyingthe alleged violationWhere there is a fraudulentconcealment, the limitations period begins to runwhen the charging party knows or should haveknown of the concealed facts [273 NLRB at 1390]The Board went on to state[A] respondent has the right under the statute to beassured that absent the existence of a properlyserved charge on file, it will not be liable for conduct occurring more than 6 months earlier Topermit the General Counsel to resurrect either withdrawn or dismissed charges is inconsistent with thisprinciple and should be permitted only where a respondent, in effect forefeits its right to such assurances by engaging in fraudulent concealment [273NLRB at 1391 ]In this case, the Employer did not hide from theCharging Party those facts which if proved, would establish the violationsRather, together with the Union, itconcocted a fradulent defense and denied to the RegionalDirector that which it had admitted to the FrankenfieldsThus, it prevented the Charging Party from convincingthe Boards Regional Director that there was sufficientevidence on which to proceed to complaint Is this, then,the kind of fraudulent concealment that tolls a statute oflimitations?Harsh as the result unquestionably is, I believe that the answer is no In that portion ofWinerMotors,supra at 1458-1459, which was not reversed inDucane Heating,supra the Board noted that the fraudulent concealment rule6In those cases a distinctionfor 10(b) purposes had been drawn between dismissedand withdrawn charges with respect to whether theymight be reinstatedThe BoardinDucane Motorseliminated that distinclion443clearly has no application to the case before uswhere the alleged discriminatees were not ignorantof the alleged violation within the limitations periodIt is a rare case where a respondent agreedwith a charging party's assessmentthat respondentengaged in conduct violative of the Act Rather, inmost cases, respondent denies the misconduct alleged or proffers an explanation, and the GeneralCounsel must decide if the evidence is sufficient tosustain the charging party s position If so, the GeneralCounsel issues a complaint, if not, [she] dismisses the chargeFurther, the Board stated, in footnote 12,That the Respondent did not confess to unfair laborpracticesduring the original investigation but,rather, denied the allegations or proferred an economic defense, does not constitute the type of`fraud" warranting reinstitution of a charge in spiteof the 6 month limitation of Sec 10(b)The Board law, it appears, draws a distinction between aputative respondents withholding of information fromone who would be a charging party, thereby preventingthat individual from filing a timely charge, and eitherwithholding information from, or misleading, the GeneralCounsel, thereby causing her to dismiss the charge orsolicit itswithdrawalReexamination of this distinction,whether holding' or dicta," is for the Board, not theadministrative law judge I am constrained to followBoard law The Board's rule, I would further note, isconsistentwith the approach to fraudulent concealmentas found in other Federal and state jurisdictionsDrycoCorp v Firestone Tire & Rubber Co,386 F Supp 546,549 (D C Ohio 1980), 51 Am Jur 2dLimitations of Actions, §148, and cases cited there Although not condoning the misconduct I shall therefore recommend that thecharge against Respondent Employer be dismissed 7(b) The UnionA statute of limitations, such as Section 10(b), is amatter of affirmative defense If not pleased it is waivedChicago Roll Forming167 NLRB 961, 970 (1967) Respondent Union has not pleaded this defense either in itsanswer at hearing or in its brief Accordingly I shalltreat the CB case on its merits2 Robert Delker s agency statusAlthough admittingin itsanswer that Delker was theUnions businessagent at the appropriate times Respondent Union denied that he was its agent The record reflects that Delker was an elected official of the Unionand ran its hiring hall InElectricalWorkers IBEW Local453 (National Electrical)258 NLRB 1427 1428 (1981)the Board stated7Although thismay seemto encouragerespondentsto proffer false defenses ifthey arewillingto risk thepenaltiesfor purjury it may also encourage theissuanceof complaints consistent with the General Counsel sguidelinesand Board law(McCauley Associates269 NLRB 791 (1984)) inwhich credibilityquestionsbest resolved at hearing have been raised 444DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Board regularly finds elected or appointed offscials of an organization to be agents of that organszationWhile the holding of elective office does notmandate a finding of agencyper se,such status ispersuasive and substantial evidence which will bedecisive absent compelling contrary evidenceSee alsoPenn Van Express,274 NLRB 449 (1985) Nocontrary evidence was offered here, accordingly, I findthat Robert Delker was Respondent Union s agentRespondent further argues that the Union was as mucha victim of Delker's criminal activities as was Frankenfield and, as such, should not be held responsible for hisactivitiesAlso asserted is the contention that Delker sactionswere neither authorized nor foreseeable, thatthose actionswere outside the scope of his agencyThese arguments are without merit InNLRB v Georgetown Dress Corp,537 F 2d 1239 (1976), the Fourth Circult stated that the test of whether a principal is responsible for the illegal acts of an agent is whether those actswere clearly inappropriate to or unforeseeable in the accomplishment of the authorized resultIn that case, aunion was held responsible for the acts of an in plant organizing committee whose members threatened employeeswith a knife, made other death threats, and threatened to damage employees homes and cars The courtheld that such acts did not so far exceed the organizingcommittees authority as to make obvious to the personscoerced that the union would not ratify that conductClearly thesamecan be said here A business agent sdemand that an individual be removed from the jobsiteas a condition of furnishing other employees does not sofar exceed the agent s authority as the person in chargeof its hiring hall as to put the employer on notice thatthe union would not ratify it3Unioncausationand liabilityThe Respondent Union, while not denying that Delkercaused Kanakis to discharge Frankenfield, contends thatthe General Counsel has failed to sustain her burden ofestablishing that Delker's demand was in any way relatedto union activities It asserts, therefore that the complaint must be dismissed The Union s position is withoutmeritWhether Delker caused Frankenfield s dischargebecause of Frankenfield s stated intention to challengeDelker for the business agent s position because he haddamaged Delker s truck or for some unknown reasonthat action violates Section 8(b)(1)(A) and (2) of the ActClearly, if Delker had Frankenfield fired because ofhis intention to seek union office, that action would havebeen unlawfully motivated Similarly if Delker merelyhad a personal dispute going with Frankenfield and tookhis pique out on Frankenfield by way of his employment,that action would violate the law And, if Delker had noreason at all but was merely flexing his muscle, thatdischarge and the Union s causation of it would havebeen unlawful As the Board stated inGlaziers Local 558(PPG Industries),271 NLRB 583 585 (1984) 88 Enf denied 787 F 2d 1406 (10th Cir 1986)The Board presumes that a union acts illegallyany time it prevents an employee from being hiredor causes an employee to be discharged because bysuch conduct a union demonstrates its power toaffect the employees livelihood in so dramatic away as to encourage union membership among employeesA union may, however, rebut his presumptionby evidence of a compelling and overridingcharacter showing that the conduct complained ofwas referrable to other considerations, lawful inthemselves, and wholly unrelated to the exercise ofprotected employee rights or to other matters withwhich the Act is concernedNeither of the two reasons alluded to in the recordwould make Delker s actions lawful and the Union hadproffered no other reasons to justify his conductAccordingly I find that by attempting to cause and causingKanakis to discharge Charles Frankenfield RespondentUnion had violated Section 8(b)(1)(A) and (2)CONCLUSIONS OF LAW1Respondent Union violated Section 8(b)(1)(A) and(2) by attempting to cause and causing Kanakis Company, Inc to discharge Charles Frankenfield, its employeeon or about 8 January 19822The aforesaid unfair labor practice has a close, intimate, and substantial effect on commerce between theseveral States and is an unfair labor practice affectingcommerce within themeaningof Section 2(2), (6) and(7) of the Act3Prosecution of the complaint against Kanakis Company Inc in Case 4-CA-12997 is barred by Section10(b) of the ActTHE REMEDYHaving found that Respondent Union has violated theAct by certain conduct, I shall recommend that it be required to cease and desist from such conduct and postappropriate noticesHaving found that Respondent Union unlawfully attempted to cause and caused Kanakis Company Inc todischarge Charles Frankenfield I shall recommend thatitbe required to made Charles Frankenfield whole forany loss ofearningsor other benefits sufferedas a resultof the discrimination against him by paying to him asum equal to the amount he would normally have earnedfrom the date of his discharge until he is reinstated byKanakis Company Inc to his former or a substantiallyequivalent position or until he obtains or obtained substantially equivalent employment elsewhere, less interimearnings 9 The loss of earnings shall be computed in themanner prescribed in FWWoolworth Co90 NLRB289 (1950), with interest as prescribed inFlorida SteelCorp,231NLRB 651 (1977) 10 I shall also recommendthatRespondent Union be ordered to notify KanakisCompany Inc the Employer in writing with a copy to9Glaziers Local 558 (PPG Industries)supraSheetMetal Workers Local355 (ZinscoElectrical)254 NLRB 773 774 (1981)10 See generallyIsis Plumbing Co139 NLRB 716 (1962) KANAKIS COCharles Frankenfield that it has no objection to his employment and to request the Employer to reemploy himFurther I shall recommend that Respondent Union berequired to remove from its files any references to Frankenfield s unlawful discharge and notify him in writing,that such action has been taken and that the dischargewill not be used against him in any wayThe General Counsel additionally seeks a visitatorialclause to be included in the Order in order to ensurecompliance with the Boards Order As defined by theGeneral Counsel,a visitonal[sic]clause permits anagency to examine the books and records of a respond445ent and to take statements from its officers and employees and others for the purpose of determining or securingcompliance with a court s judgmentThe instant caseinvolves the operation of a hiring hall and the Employer s requirements for painters over a nearly 4 year periodof time Computation of the backpay remedy may therefore be quite complex and the visitatorial clause appearsto be appropriate to facilitate compliance Accordingly, Ishall recommend inclusion of a visitatorial clause in theremedy and Order[Recommended Order omitted from publication ]